DETAILED ACTION 
This application for reissue has been filed to change the scope of the claimed design.  The design claimed in the patent includes the base, but not the main housing.  In the replacement drawings, the base is now reduced to broken lines, and the main housing has been brought up to full line form.  The examiner does not see any written description issues with the changes.  In other words, as understood, the examiner believes that the original patent provides antecedent basis for, and shows possession of, the revised design.  
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

    PNG
    media_image1.png
    362
    596
    media_image1.png
    Greyscale



Drawings
The aspects of the design that were claimed in the original patent have line shading, whereas there is no shading on the areas that are now being added.  Line shading must be applied across all the claimed surfaces.  Surface shading is beneficial to the description of the appearance in terms of both scope and form.  It looks odd that some surfaces are shaded and some are not.
The replacement drawings are objected to because they do not comply with 37 CFR. 1.173.  Any drawings that are amended must be identified as such.  Specifically, amended figures must be labeled "Amended".  See below:

    PNG
    media_image2.png
    326
    575
    media_image2.png
    Greyscale

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Oath/Declaration
The claim rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
“It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error.”


Conclusion
	The claim is rejected under 35 U.S.C. § 112, (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh